 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS C. HOUSH,                                    No. 2:18-cv-3271 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    SOLANO STATE PRISON, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Before the court are plaintiff’s motion to proceed in forma pauperis and plaintiff’s complaint for

19   screening. For the reasons set forth below, the court will grant plaintiff’s motion to proceed in

20   forma pauperis and dismiss the complaint with leave to amend.

21                                         IN FORMA PAUPERIS

22          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

23   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

24          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

25   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

26   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

27   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

28   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
                                                         1
 1   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 2   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 3   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 4   1915(b)(2).

 5                                                  SCREENING

 6          I.      Legal Standards

 7               The court is required to screen complaints brought by prisoners seeking relief against a

 8   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

 9   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

10   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

11   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

12   U.S.C. § 1915A(b)(1) & (2).

13               A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

14   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

15   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

16   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

17   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

18   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of

19   the Federal Rules of Civil Procedure “requires only ‘a short and plain statement of the claim

20   showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what
21   the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

22   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

23               However, in order to survive dismissal for failure to state a claim a complaint must

24   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

25   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

26   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
27   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425

28   ////
                                                            2
 1   U.S.738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve

 2   all doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 3            The Civil Rights Act under which this action was filed provides as follows:

 4                    Every person who, under color of [state law] . . . subjects, or causes
                      to be subjected, any citizen of the United States . . . to the deprivation
 5                    of any rights, privileges, or immunities secured by the Constitution .
                      . . shall be liable to the party injured in an action at law, suit in equity,
 6                    or other proper proceeding for redress.
 7   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 9   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

10   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

11   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

12   an act which he is legally required to do that causes the deprivation of which complaint is made.”

13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

14      II.       Analysis

15             A. Allegations of the Complaint

16            Plaintiff complains of conduct that occurred when he was confined at California State

17   Prison-Solano (“CSP-Solano”). He identifies the following defendants: (1) Solano State Prison

18   Medical Staff; (2) LCSW R. Dubruyne; (3) Psychologist Brian Cleary; and (4) Dr. Kliin Win.

19   Plaintiff’s statement of his claim is very brief and lacks specificity. He states that defendant

20   Dubruyne denied that plaintiff has an organic brain injury, denied plaintiff a CAT scan, falsely
21   diagnosed plaintiff as “CCCMS,” and refused to accept plaintiff’s medical records. Plaintiff

22   further alleges that defendant Win also denied plaintiff a CAT scan and refused to consider his

23   medical records. In addition, he states that Win “refused to accept plaintiff’s frostbite diagnosis”

24   and denied him medication that was prescribed by another doctor. Plaintiff appears to allege only

25   that defendant Cleary was aware of his brain injury. (ECF No. 1 at 2.)

26            Plaintiff identifies the legal basis for his claims as one for a denial of the right to medical
27   care and another for “malpractice.” (ECF No. 1 at 2, 3.)

28            Plaintiff seeks punitive damages. (ECF No. 1 at 7.)
                                                            3
 1            B. Does Plaintiff State Cognizable Claims under § 1983?

 2          Plaintiff’s statements do not contain sufficient information for this court to conclude that

 3   he has stated a cognizable claim for relief under § 1983. This court is not required to sift through

 4   all of plaintiff’s attachments to the complaint to attempt to determine just what plaintiff is

 5   alleging. Below, the court sets out the legal standards for alleging a claim that defendants

 6   violated plaintiff’s Eighth Amendment right to medical care. Plaintiff should carefully review

 7   these standards and in his amended complaint explain specifically what he is alleging each

 8   defendant has done that violated his constitutional rights and when those violations occurred.

 9          With respect to plaintiff’s description of a claim as alleging “malpractice,” plaintiff is

10   advised that malpractice, or negligence by medical personnel, are state law claims. This court

11   may only consider a state law claim if plaintiff also states a federal law claim that is cognizable

12   under § 1983. In addition, in order to raise a state law claim in this court, plaintiff must first show

13   that he has complied with the California Government Claims Act, Cal. Gov't Code § 945.4. See

14   Creighton v. City of Livingston, 628 F. Supp. 2d 1199, 1225 (E.D. Cal. 2009) (“A plaintiff’s

15   supplemental state law claims against a California public agency are barred unless the plaintiff

16   has complied with the requirements of the [Government] Claims Act before commencing a civil

17   action.”) (citing Mangold v. Cal. Pub. Util. Comm’n, 67 F.3d 1470, 1477 (9th Cir.1995)).

18   Plaintiff has not made that showing in his complaint.

19                  1.   Legal Standards for Eighth Amendment Medical Claim

20       The unnecessary and wanton infliction of pain constitutes cruel and unusual punishment
21   prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986); Ingraham v.

22   Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Neither

23   accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy and

24   wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited by

25   the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

26          What is needed to show unnecessary and wanton infliction of pain “varies according to
27   the nature of the alleged constitutional violation.” Hudson, 503 U.S. at 5 (citing Whitley, 475

28   U.S. at 320). In order to prevail on a claim of cruel and unusual punishment, however, a prisoner
                                                        4
 1   must allege and prove that objectively he suffered a sufficiently serious deprivation and that

 2   subjectively prison officials acted with deliberate indifference in allowing or causing the

 3   deprivation to occur. Wilson v. Seiter, 501 U.S. 294, 298-99 (1991).

 4          If a prisoner's Eighth Amendment claim arises in the context of medical care, the prisoner

 5   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference

 6   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

 7   two elements: “the seriousness of the prisoner's medical need and the nature of the defendant's

 8   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

 9   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

10          A medical need is serious “if the failure to treat the prisoner's condition could result in

11   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

12   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

13   “the presence of a medical condition that significantly affects an individual's daily activities.” Id.

14   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

15   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

16   825, 834 (1994).

17          If a prisoner establishes the existence of a serious medical need, he must then show that

18   prison officials responded to the serious medical need with deliberate indifference. See Farmer,

19   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,

20   delay, or intentionally interfere with medical treatment, or may be shown by the way in which
21   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

22   Cir. 1988).

23          Before it can be said that a prisoner's civil rights have been abridged with regard to

24   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

25   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

26   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also
27   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

28   diagnosing or treating a medical condition, without more, does not violate a prisoner's Eighth
                                                        5
 1   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of

 2   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

 3   the prisoner's interests or safety.’” Farmer, 511 U.S. at 835.

 4          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

 5   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

 6   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

 7   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;

 8   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep't, 865 F.2d 198,

 9   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir.

10   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

11   provide additional support for the inmate's claim that the defendant was deliberately indifferent to

12   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

13          Finally, mere differences of opinion between a prisoner and prison medical staff or

14   between medical professionals as to the proper course of treatment for a medical condition do not

15   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

16   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

17   F.2d 1337, 1344 (9th Cir. 1981).

18          Based on these standards, to allege an Eighth Amendment violation, plaintiff must state

19   facts showing: (1) that he had a serious medical need; (2) that each defendant was deliberately

20   indifferent to that need; and (3) that each defendant’s action or inaction caused plaintiff harm.
21                  2.   Standards for Amending the Complaint

22          Plaintiff is advised that in an amended complaint he must clearly identify each defendant

23   and the action that defendant took that violated his constitutional rights. The court is not required

24   to review exhibits to determine what plaintiff’s charging allegations are as to each named

25   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

26   charging allegations must be set forth in the amended complaint so defendants have fair notice of
27   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

28   ////
                                                        6
 1   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

 2   Fed. R. Civ. P. 8(a).

 3           Any amended complaint must show the federal court has jurisdiction, the action is brought

 4   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

 5   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

 6   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

 7   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

 8   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

 9   he is legally required to do that causes the alleged deprivation). “Vague and conclusory

10   allegations of official participation in civil rights violations are not sufficient.” Ivey v. Bd. of

11   Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).

12           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

13   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

14   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

15   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

16           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

17   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

18   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

19   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

20   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema
21   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

22   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

23           An amended complaint must be complete in itself without reference to any prior pleading.

24   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.

25   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

26   evidentiary support for his allegations, and for violation of this rule the court may impose
27   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

28   ////
                                                           7
 1            For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

 2   follows:

 3        1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

 4        2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is

 5              assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 6              1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to

 7              the Director of the California Department of Corrections and Rehabilitation filed

 8              concurrently herewith.

 9        3. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend.

10        4. Within thirty days from the date of service of this order, plaintiff shall file an amended

11              complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

12              of Civil Procedure, and the Local Rules of Practice. The amended complaint must bear

13              the docket number assigned this case and must be labeled “First Amended Complaint.”

14              Plaintiff’s failure to file an amended complaint within the time provided, or otherwise

15              respond to this order, will result in a recommendation that this case be dismissed.

16        5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

17              used in this district.

18   Dated: February 26, 2019

19

20
21   DLB:9
     DB/prisoner-civil rights/hous3271.scrn
22

23

24

25

26
27

28
                                                          8
